Citation Nr: 0531741	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for post-operative residuals of a right inguinal 
hernia.

2.  Entitlement to service connection for a depressive 
disorder. 

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a blood disorder, 
diagnosed as idiopathic thrombocytopenic purpura.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

Procedural history

Service connection was granted for post-operative residuals 
of a right inguinal hernia in September 1974.  A 
noncompensable disability rating was assigned.

In a February 2004 rating decision, the RO denied the 
veteran's claim of entitlement to an increased (compensable) 
disability rating for the service-connected post-operative 
residuals of a right inguinal hernia; and claims of 
entitlement to service connection for anxiety, depression, 
hypertension, and a blood disorder (diagnosed as idiopathic 
thrombocytopenic purpura).  The veteran filed a timely notice 
of disagreement as to the February 2004 rating decision.  A 
Statement of the Case (SOC) was issued in April 2004.  The 
veteran perfected his appeal by way of a substantive appeal 
(VA Form 9) received in May 2004.

In September 2005, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's claim file.

The issue of service connection for a blood disorder, 
diagnosed as idiopathic thrombocytopenic purpura, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's post-operative residuals of a right 
inguinal hernia are manifested by complaints of an 
intermittent sharp pain around the surgical area, a migrating 
testicle during sexual intercourse, and tenderness at the 
scar site.  The objective clinical findings show that the 
veteran's post-operative residuals of a right inguinal hernia 
are manifested by recurrent aches and tenderness at the site, 
especially prior to sexual intercourse, with no physical 
findings to support the veteran's reported symptomatology; no 
recurrence of a hernia; no other findings in the veteran's 
testicles; and a well-healed surgical scar.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected post-
operative residuals of a right inguinal hernia, so as to 
render impractical the application of the regular schedular 
standards.

3.  Competent medical evidence does not support a finding 
that a depressive disorder currently exists.

4.  Competent medical evidence does not demonstrate the 
incurrence of an in-service anxiety disorder.

5.  Competent medical evidence indicates that the veteran's 
elevated blood pressure readings preexisted his military 
service and any disability manifested by such readings was 
not aggravated by such military service, and that 
hypertension was not diagnosed in service or within one year 
after the veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned noncompensable disability 
rating for the veteran's post-operative residuals of a right 
inguinal hernia have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2005); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2005).

2.  The criteria for referral for increased (compensable) 
disability rating for the post-operative residuals of a right 
inguinal hernia on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1) (2005).

3.  A depressive disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  An anxiety disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  Hypertension was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a compensable rating for post-
operative residuals of a right inguinal hernia.  He is also 
seeking entitlement to service connection for a depressive 
disorder, an anxiety disorder, and hypertension.  
  
As is noted elsewhere in this decision, the remaining issue 
on appeal, entitlement to service connection for a blood 
disorder, diagnosed as idiopathic thrombocytopenic purpura, 
is being remanded for further evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
February 2004 statement of the case, and in the April 2004 
supplemental statements of the case, of the relevant law and 
regulations pertaining to his claims. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
August 2003 and March 2004, whereby the veteran was advised 
of the provisions relating to the VCAA, to include advising 
him of the need to provide evidence that his post-operative 
residuals of a right inguinal hernia had increased in 
severity and what the evidence must show to establish service 
connection for his claimed disabilities.  Specifically, he 
was advised that VA would obtain relevant federal government 
records, including his service records, VA Medical Center 
records, and records from other federal agencies such as the 
Social Security Administration.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant records not in the custody of a federal agency, to 
include records from state or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  The veteran was, 
however, informed that "[i]t's your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency." (emphasis in 
the original)  August 20, 2003, letter, page 4; see also 
March 19, 2004, letter, page 4.  He was specifically advised 
by VA in the March 2004 letter that, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  March 19, 2004, letter, page 1.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the VCAA letters 
requested a response by within 30 days and 60 days from the 
August 20, 2003 and March 19, 2004, VCAA letters, 
respectively, those letters also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
August 2003 and March 2004 VCAA letters.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's increased rating claim and his 
claims of service connection for anxiety and depression were 
adjudicated by the RO in February 2004, after the August 2003 
VCAA letter.  Although the RO adjudicated the claim of 
service connection for hypertension in February 2004, prior 
to the issuance of a VCAA letter in March 2004 on that claim, 
the claim was readjudicated by the RO in the April 2004 
statement of the case, and the veteran and his representative 
were allowed the opportunity to present evidence and argument 
in response.  The Board accordingly finds that there is no 
prejudice to the veteran.  Moreover, the veteran has not 
alleged any prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).




The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, private medical records and 
a report of VA examination, which will be described below.  

Although the veteran reported at the September 2003 VA 
examination that he had been treated privately for 
symptomatology for pain at the site of his herniorrhaphy, 
which he associated with the post-operative residuals of a 
right inguinal hernia, he has not submitted, identified, or 
authorized the release of those records.  See  38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].  

Additionally, although the veteran was not afforded VA 
psychiatric and cardiovascular examinations and the RO did 
not obtain medical nexus opinions regarding the psychiatric 
disorders and hypertension, there is sufficient competent 
medical evidence to adjudicate those claims.  Specifically, 
in the absence of evidence of a current disability, there is 
no need for a medical examination.  Similarly, in the absence 
of evidence of in-service incurrence or aggravation of a 
disorder, there is no need for a medical nexus opinion.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Here, the veteran has submitted no competent medical evidence 
supporting his four claims.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that any 
further attempts to assist the veteran in developing his 
claims are unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO in September 2005 before the 
undersigned Veterans Law Judge, the transcript of which is 
associated with his claims file. 

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased (compensable) rating for 
post-operative residuals of a right inguinal hernia.

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Specific rating criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected post-operative residuals of a right 
inguinal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2005).

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  
A 10 percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent, or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  

Under 38 C.F.R. § 4.118, Diagnostic Code  7804, a 10 percent 
evaluation is provided for scars that are superficial and 
painful on examination.  Diagnostic Code 7805 allows for 
scars which cause functional loss to be rated on limitation 
of function of the affected part.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, the post-operative residuals of a right 
inguinal hernia are rated under Diagnostic Code 7338 
[inguinal hernia].  The Board can identify no more 
appropriate diagnostic code for the actual manifestations of 
the right inguinal hernia, as opposed to manifestations of 
scar tissue, and the veteran has pointed to none.  The Board 
has also reviewed the evidence to see if a compensable 
disability rating could be assigned for the surgical scar. 

Schedular rating
 
The competent medical evidence does not show a post-operative 
recurrent inguinal hernia.  In particular, there is of record 
no evidence of any recurrence of the in-service 0inguinal 
hernia.  Moreover, during the September 2005 hearing, the 
veteran's representative indicated that there had not been 
any recurrence of the right inguinal hernia and that the 
veteran was no so contending.  See the hearing transcript, 
page 7.  Under these circumstances, a compensable rating is 
not warranted under Diagnostic Code 7338.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The veteran has contended that he has an intermittent sharp 
pain around the surgical area, a migrating testicle during 
sexual intercourse, and tenderness at the scar site.  He also 
indicated that the VA examiner told him that he may have a 
pinched nerve.  
The Board has interpreted these contentions as indicating 
that the veteran wishes to be considered for a separate 
disability evaluation for symptoms which he believes are 
associated with the service-connected inguinal hernia, 
although not symptoms of the hernia itself.  In particular, 
the Board has considered Diagnostic Codes 7804 and 7805, 
which have been set forth above.

At the September 2003 VA examination, the veteran complained 
of recurrent aches and tenderness at the site of the 
herniorrhaphy, but there were no physical findings to account 
for the veteran's reported symptomatology.    

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Here, in favor of the 
claim are the veteran's statements concerning his 
symptomatology.  However, these statements are in the context 
of a completely negative medical record.  Although the Board 
has taken the veteran's contentions into consideration, the 
Board finds the objective medical evidence, which does not 
disclose any physical abnormalities other than the presence 
of a well-healed scar, to be more credible and more 
probative.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  See also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

The Board therefore finds no objective basis on which to 
award a higher rating under another diagnostic code.  As has 
been noted above, the September 2003 VA examiner indicated 
that there were no physical findings to support the veteran's 
complaints of recurrent aches and tenderness, especially 
prior to sexual intercourse, at the site of the surgery.  In 
particular, physical examination revealed a well-healed four-
inch transverse scar and no local tenderness.  Thus, there is 
no objective medical evidence that the scar is painful on 
examination.  With regard to the complaint of a migrating 
testicle, the VA examiner noted that the examination of the 
testicles was normal.  Additionally, in August 2003, a 
private physical examination revealed that the veteran had a 
normal genitalia.  

As noted above, the veteran reported that he had been treated 
privately for his alleged symptomatology, but he did not 
submit, identify, or authorize the release of medical records 
verifying such treatment.  See 38 C.F.R. § 5107(a).  

In short, in the absence of the surgical scar being 
symptomatic, application of the diagnostic codes involving 
scars under 38 C.F.R. § 4.118 would therefore not avail the 
veteran.  

Additionally, the report of the September 2003 VA examination 
does not reflect any findings of neurological symptomatology 
or a possible diagnosis of a pinched nerve.  As for the 
veteran's reporting in an April 2004 statement that the VA 
examiner told him that he may a pinched nerve, the veteran's 
account of what a health care provider purportedly said, 
filtered as it is through a layperson's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995). 

In the absence of manifestations of a disability, the veteran 
cannot receive a separate compensable rating for his 
complaints of pain around the surgical area, a migrating 
testicle during sexual intercourse, or a claimed pinched 
nerve.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted]. 

Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the April 2004 SOC 
and appears to have considered the regulation in the 
veteran's case.     
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability ratings at issue. 

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his post-
operative residuals of a right inguinal hernia.  Indeed, it 
does not appear from the record that he has been hospitalized 
at all for that disability.  Additionally, there is not shown 
to be evidence of marked interference with employment due to 
the disability.  There is no indication that the veteran, now 
retired, had missed any work when he was a teacher because of 
his post-operative residuals of a right inguinal hernia.  
There is nothing in the current objective medical evidence of 
record to indicate that the disability causes unusual 
impairment which would interfere with employment.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased  disability rating for his service-connected 
post-operative residuals of a right inguinal hernia.  The 
claim is therefore denied.

2.  Entitlement to service connection for a depressive 
disorder. 

3.  Entitlement to service connection for an anxiety 
disorder.

Because these two issues involve the application of the same 
law and regulations to virtually identical facts, the Board 
will discuss them together.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Analysis

With respect to Hickson element (1), current disability, the 
evidence shows that the veteran does not have a depressive 
disorder.  Specifically, there is no objective evidence of a 
depressive disorder; indeed, recent private treatment records 
do not reflect a diagnosis of a depressive disorder.  This 
evidence does, however,  establish the existence of a current 
anxiety disorder.  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of a 
depressive disorder, and although the veteran was a medical 
corpsman in service, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Also, the veteran's account of a diagnosis of a 
depression, to the extent that it is a reporting of what 
health care providers purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette, supra.

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of competent medical diagnosis of a depressive 
disorder, service connection may not be granted.  Hickson 
element (1) has not been met, and the veteran's claim for 
service connection for a depressive disorder fails on that 
basis alone.  

Moving to Hickson element (2), in-service incurrence or 
aggravation of disease, the evidence of record does not show 
in-service incurrence or aggravation of a depressive disorder 
or an anxiety disorder.  The evidence in the veteran's favor 
on this element is his own statements about in-service 
symptomatology.  The veteran's reporting of episodes of 
panic, anxiety, and depression is not competent medical 
evidence of an in-service incurrence of a psychiatric 
disorder.  It is well established that lay persons such as 
the veteran are not competent to opine on medical matters 
such as the date of onset of a claimed disability.  
See Espiritu, supra.  In this regard, the Board is aware that 
the veteran was trained as a medical corpsman.  However, 
there is no indication that he possesses any medical 
expertise in the fields of psychiatry or psychology.  

The evidence against the veteran's claim are his service 
medical records, which show no reporting or findings of 
psychiatric symptomatology, to include no documented episodes 
of a panic attack, and no diagnosis of a psychiatric 
disorder.  In particular, the report of the veteran's May 
1973 separation examination reflects that he denied any 
history of psychiatric symptomatology and that the 
psychiatric evaluation was normal.  

In the absence of evidence of an in-service incurrence or 
aggravation of a psychiatric disorder, service connection may 
not be granted.  Hickson element (2) has not been met as to 
both claims, and the claims for service connection for a 
depressive disorder and an anxiety disorder fail on that 
basis alone.  

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  

In this case, no competent medical nexus exists with respect 
to the claimed depressive disorder.  It is clear that in the 
absence of a current diagnosis of a depressive disorder, a 
medical nexus opinion would be an impossibility.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  

As for the anxiety disorder, the veteran's private 
psychiatrist opined that it is "possible" that his military 
service contributed to the onset of his panic attacks, which 
occurred in or around early 1982, over eight years after 
active service.  However, the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  So it is with this opinion, which merely expresses 
the vague, unsupported sentiment that the veteran's military 
service may "possibly" have contributed to panic attacks 
which developed much later.  The Board places no weight of 
probative value on that statement, especially given that the 
psychiatrist admitted that he could not know for sure whether 
the veteran's military service contributed to the onset of 
his panic attacks.  See also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities and his 
military service, his statements, even though he was a 
medical corpsman, are not probative of a nexus between the 
conditions and military service.  See Espiritu, supra; see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) (2005), relating to chronicity and continuity of 
symptomatology. However, as discussed above there is no 
objective medical evidence of psychiatric problems in service 
or for years thereafter.  Supporting medical evidence is 
required. See Voerth, 13 Vet. App. at 120-1. Such evidence is 
lacking in this case. Continuity of symptomatology after 
service is therefore not demonstrated.

Conclusion

In summary, in the absence of all three required Hickson 
elements as to a depressive disorder and in the absence of 
the required Hickson second and third elements with regard to 
an anxiety disorder, the Board concludes that a preponderance 
of the evidence is against the claims of entitlement to 
service connection for a depressive disorder and an anxiety 
disorder.  The benefits sought on appeal are accordingly 
denied.

4.  Entitlement to service connection for hypertension.

Pertinent law and regulations

Service connection - in general

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Analysis

In essence, the veteran contends that he had labile 
hypertension prior to active service and that it was 
aggravated by service.  

The Board will initially address the veteran's contention.  
For the sake of completeness, and in fairness to the veteran, 
the Board will additionally explore the possibility of 
awarding service connection on a direct basis.

Presumption of soundness/aggravation

Even though the veteran has conceded a pre-existing 
disability, the Board must still consider the statutory 
presumption of soundness on enlistment, 38 U.S.C.A. § 1111. 

The veteran's pre-induction examination indicates that he had 
an elevated blood pressure reading prior to active service.  
At the December 1970 pre-induction examination, the veteran's 
blood pressure reading was 178/70.  It was also noted that he 
had a blood pressure reading of 160/100.  

Moreover, in a March 2004 statement, a school nurse indicated 
that she took the veteran's blood pressure readings three 
times a day for three consecutive days during the fall of 
1971 at the recommendation of the Army physician who 
conducted the veteran's pre-induction examination.  The nurse 
reported erratic readings ranging from normal pressure at 
rest to a systolic reading of over 200 and diastolic reading 
of over 100.  

The pre-induction examination therefore goes beyond a mere 
"bare conclusion without a factual predicate in the record."  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, 
the statements of the veteran and the school nurse make it 
clear that elevated blood pressure readings existed before 
service.  Thus, there is clear and unmistakable evidence that 
elevated blood pressure readings pre-existed the veteran's 
military service, and the veteran does not contend otherwise. 
Because there is evidence of an elevated blood pressure 
reading in the pre-induction physical examination report, as 
well as clear and unmistakable evidence in the form of the 
March 2004 statement of a nurse that his elevated blood 
pressure readings pre-existed the veteran's entry into 
service, the statutory presumption of soundness is rebutted.  
The Board finds a disability manifested by elevated blood 
pressure readings pre-existed his period of active service.

The Board must next determine whether any disability 
manifested by elevated blood pressure readings underwent an 
increase in severity during his active military service, 
thereby triggering the presumption of aggravation.  See 
Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of 
aggravation is generally triggered by evidence that a pre-
existing disability has undergone an increase in severity in 
service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, there is no competent in-service medical 
evidence that any preexisting disability manifested by 
elevated blood pressure readings was permanently worsened.  
Service medical records reflect no treatment of a disability 
manifested by elevated blood pressure readings and, for that 
matter, no diagnosis of a disability manifested by elevated 
blood pressure readings.  In fact, the in-service treatment 
records do not reflect any recordings of blood pressure 
readings.  Moreover, during his May 1973 separation 
examination, the veteran's blood pressure readings were 
130/80, sitting; 128/84, recumbent; and 146/86, standing.  A 
hypertensive disorder was not diagnosed at the separation 
examination.  

The Board also notes that other than reportedly having his 
blood pressure taken by the school nurse at the school where 
he worked during the period from 1973 to 1983, the veteran 
allegedly did not seek any medical treatment until 1983 for 
elevated blood pressure readings.  

To the extent that the veteran himself is attempting to 
provide evidence of aggravation of his disability manifested 
by elevated blood pressure readings during his military 
service, his statements, even though he was a medical 
corpsman, are not probative of a nexus between the condition 
and military service.  See Espiritu, supra; see also Voerth, 
supra.

Direct service connection 

Even though as discussed above the Board has found the 
statutory presumption to have been rebutted in this case, the 
Board will alternatively review the veteran's claim based on 
incurrence of hypertension on a direct or presumptive basis.  
The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

With respect to Hickson element (1), current disability, a 
July 2003 private treatment record reflects a current 
diagnosis of hypertension.  This record shows that the 
veteran's blood pressure readings were 176/99 and 160/92.

With respect to Hickson element (2), in-service incurrence of 
disease, as has been discussed above service medical records 
from the veteran's period of active service reflect no 
diagnosis of hypertension.  No in-service treatment records 
show a diagnosis of hypertension or, for that matter, 
elevated blood pressure readings.  On the May 1973 separation 
examination, the highest diastolic reading was 86, and the 
highest systolic reading was 146.  As discussed above, these 
readings do not conform to VA's regulatory definition of 
hypertension.  See 38 C.F.R. § 4.104 and Rabideau, both 
supra.  There is also no evidence of hypertension within the 
one-year presumptive period after service, or for that matter 
for many years thereafter.

In the absence of evidence of in-service incurrence of 
hypertension, service connection may not be granted.  Hickson 
element (2) has not been met, and the veteran's claim for 
hypertension fails on that basis alone.  

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  Neither the veteran's 
private doctor nor the school nurse stated that the veteran's 
current hypertension was incurred in service.  The private 
physician merely diagnosed hypertension in July 2003; he did 
not render an opinion on the etiology of the disorder.  As 
noted above, the school nurse merely noted the presence of 
elevated blood pressure readings prior to service.  

To the extent that the veteran himself is attempting to 
provide a nexus between his hypertension and his military 
service, his statements, although he was a medical corpsman, 
are not probative of a nexus between the condition and 
military service.  See Espiritu, supra; see also Voerth, 
supra.

Conclusion

In summary, particularly in the absence of the required 
Hickson second element, incurrence or aggravation of an in-
service disease or injury, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected post-operative residuals of a right 
inguinal hernia is denied.

Entitlement to service connection for a depressive disorder 
is denied.

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for hypertension is denied.

REMAND

5.  Entitlement to service connection for a blood disorder, 
diagnosed as idiopathic thrombocytopenic purpura.

Reasons for remand

Nexus opinion

The veteran submitted photographs showing that he had 
significant bruising in service.  He currently has idiopathic 
thrombocytopenic purpura (ITP).  According to the veteran, 
symptoms of ITP include bruising.  See the September 2005 
hearing transcript, pages 15-16.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this case, the 
veteran has a current disability which he indicates is 
manifested by bruising, and he has presented photographic 
evidence of significant bruising in service.  Under the 
circumstances here presented, the Board believes that 
obtaining a medical nexus opinion is necessary.

Service medical records

In an April 2004 statement, the veteran reported that he had 
blood work done just prior to his in-service herniorrhaphy 
and that service medical records might reveal whether he had 
a low platelet count in service.  In August 1974, the RO 
received the veteran's service medical records, but the 
hospitalization records from in-service herniorrhaphy in or 
around June 1973 at the U.S. Army Hospital in Okinawa, Japan, 
were not received.  Additional hospitalization records may be 
available.  An attempt to obtain them should be made.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].

Private medical records

In August 2003, the RO requested the records from the 
veteran's treating physician, Dr. S. of the Lahey Clinic, 
only for the period from January to August 2003, which the 
doctor submitted.  In an April 2004 statement, the veteran 
asserted that the RO should have obtained all of Dr. S.'s 
records from 1983 to the present, because idiopathic 
thrombocytopenic purpura was diagnosed in 1983.  An attempt 
to get all available records from Dr. S. should be made.

This case is therefore REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request hospitalization 
records for a herniorrhaphy performed in 
or around June 1973 at     U.S. Army 
Hospital in Okinawa, Japan.  Efforts to 
obtain such records should be documented 
for the file.  Any additional service 
medical records so obtained should be 
associated with the veteran's VA claims 
folder.

2.  VBA should request all records from 
Dr. S. of the Lahey Clinic in Burlington, 
Massachusetts.  Any such treatment 
records so obtained should be associated 
with the veteran's VA claims folder.

3.  VBA must arrange for a review of the 
veteran's VA claims folder by an 
appropriately qualified physician.  The 
reviewing physician should provide an 
opinion as to whether the veteran's 
claimed idiopathic thrombocytopenic 
purpura is as least as likely as not 
related to the veteran's active service, 
including the bruising seen on the 
photographs taken during service and any 
platelet counts or other findings noted 
in the service medical records.  If the 
examining physician deems it to be 
necessary, the veteran should undergo 
diagnostic testing and/or physical 
examination to determine the existence, 
nature and etiology of any idiopathic 
thrombocytopenic purpura.  The report of 
the reviewing physician should be 
associated with the veteran's VA claims 
folder.

4.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


